DETAILED ACTION
	This is a non-final rejection in response to application filed 5/15/19.  Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 recites the limitation the deflector in claims 2, 4, and 6-7 and claims 3 and 5 refers to at least one deflector.  There is insufficient antecedent basis for this limitation in the claim. It is believed the limitation refers to the previously claimed at least one plurality of deflectors.
Claims 8 and 9 are rejected for dependency on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer et al, (US 6557350).
	Regarding independent claim 1, Farmer teaches an assembly for a combustion chamber of a turbomachine, the assembly comprising: 

a projecting element 100 extending radially from an area of the outer wall, 
wherein the shell has at least one plurality of deflectors (80, 122, 170) projecting from the outer wall and located downstream of the projecting element with respect to a direction of gas flow 190 along the outer wall, oriented along the longitudinal axis, each deflector extending circumferentially, the deflectors being axially offset from each other, perforations 180 being provided in the shell, axially between the projecting element and the or each deflector, and axially between the deflectors, with the perforations opening at the inner wall and the outer wall.
Regarding dependent claim 2, Farmer teaches wherein the deflector has a general shape of a curve. As seen in figures 3 and 4.
Regarding dependent claim 3, Farmer teaches wherein at least one deflector extends circumferentially with respect to the projecting element on either side of the projecting element (see figures 3 and 4)..
Regarding dependent claim 4, Farmer teaches at least some of the perforations 180 are located in the vicinity of the deflector. As seen in figure 3.
Regarding dependent claim 5, Farmer teaches wherein at least one deflector 122 is inclined axially in the upstream direction with respect to the outer wall. As seen in figure 3.
Regarding dependent claim 6, Farmer teaches wherein the distance between the outer end of each deflector and the outer wall of the shell gradually increases in the downstream direction. As seen in figure 3.
Regarding dependent claim 7, Farmer teaches further comprising a plate 74, the deflectors 80, 122 being formed on the plate, the projecting element 100 being mounted or formed on the plate, the plate being attached on the shell and forming a part of said shell 40.
Regarding dependent claim 8, Farmer teaches wherein the projecting element has means for guiding a spark plug (col. 6, ll. 50-64).

dependent claim 9, Farmer teaches 9. The turbomachine for an aircraft, the turbomachine comprising the assembly according to claim 1. The invention is directed towards a gas turbine engine, in particular a GE90 engine which is an aircraft engine (col. 2, ll. 24-33). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741